United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2395
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Mariano Duran,                          *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 25, 2005
                                Filed: November 4, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Mariano Duran appeals the district court’s1 judgment denying his 28 U.S.C.
§ 2255 motion, wherein Duran sought relief based on the Supreme Court’s holding
in Blakely v. Washington, 542 U.S. 296 (2004). The district court granted a
certificate of appealability on whether the rule announced in Blakely applies
retroactively to cases on collateral review, and the Supreme Court thereafter issued
its decision in United States v. Booker, 125 S. Ct. 738 (2005). Because neither

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
decision applies retroactively to final convictions, see Never Misses A Shot v. United
States, 413 F.3d 781, 783-84 (8th Cir. 2005) (per curiam), we affirm the judgment of
the district court. See 8th Cir. R. 47B. Counsel’s motion to withdraw is granted, and
Duran’s pro se motion for new counsel is denied.
                         ______________________________




                                         -2-